DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 12/18/2020.  

Claims
Claims 21, 22, 25, 26, 28, 29, 30, 31, 32, 34, 35, 36, 37, 38, 41, and 42 have been amended. 
Claims 1-20, 39, and 40 have been cancelled.
Claims 21-38, 41, and 42 are currently pending in the application. 

Response to Arguments

103
Applicant’s arguments with respect to claim 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.   
112
The previous 112 rejections have been withdrawn due to the claim amendments. 
Double Patenting
The applicant argues that the claims in the pending application are distinct from the claims of US Patent 10,489,777.  However the examiner respectfully disagrees.  Both the 

Objections

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “redirect command”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 21-38, 41, and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per claims 21 and 41, the claims recite “send a redirect command to a processor of the mobile computing device in response to the selection of the URL, wherein the redirect command causes the processor of the mobile computing device to: redirect a browser of the mobile computing device to open the electronic wallet application configured on the mobile computing device and thereby enable creation of a transaction in the electronic wallet application using the payment details”.  The specification fails to disclose that a redirect command is sent to the mobile computing device, in response to the selection of the URL, in order to cause the mobile device processor to redirect a browser of the mobile computing device to open the electronic wallet application.
Per claim 25, the claim recites “wherein the redirect command further causes the processor of the mobile computing device to remotely store payment details for the transaction and access the electronic wallet system to display and complete the transaction”.  The specification fails to disclose that a redirect command causes the processor of the mobile computing device to remotely store payment details for the transaction and access the electronic wallet system to display and complete the transaction.

Per claim 28, the claim recites “wherein the redirect command further causes the processor of the mobile computing device to communicate the payment token form the electronic wallet system to the merchant”.  The specification fails to disclose that a redirect command causes the processor of the mobile computing device to communicate the payment token form the electronic wallet system to the merchant.  
Per claim 29, the claim recites “wherein the redirect command further causes the processor of the mobile computing device to communicate the payment token form the merchant to the payment provider for verification”.  The specification fails to disclose that a redirect command causes the processor of the mobile computing device to communicate the payment token from the merchant to the payment provider for verification.  
Per claim 30, the claim recites “wherein the redirect command further causes the processor of the mobile computing device to communicate the URL using an email address”.  The specification fails to disclose that a redirect command causes the processor of the mobile computing device to communicate the URL using an email address.  
Per claim 31, the claim recites “wherein the redirect command further causes the processor of the mobile computing device to link the URL to the electronic wallet system wherein the electronic wallet system is pre-populated with the Store/Merchant ID and the details for the item selected for purchase”.  The specification fails to disclose that a redirect command 
Per claim 32, the claim recites “wherein the redirect command further causes the processor of the mobile computing device to select the item for purchase and receive the merchant identifier from a merchant web site or a merchant application”.  The specification fails to disclose that a redirect command causes the processor of the mobile computing device to select an item for purchase and receive a merchant identifier.  
Per claim 34, the claim recites “wherein the redirect command further causes the processor of the mobile computing device to use a Store/Merchant-ID to determine where to transfer funds”.  The specification fails to disclose that a redirect command causes the processor of the mobile computing device to user a Store/Merchant-ID to determine where to transfer funds.
Per claim 35, the claim recites “wherein the redirect command further causes the processor of the mobile computing device to display the item selected for purchase in the payment application”.  The specification fails to disclose that a redirect command causes the processor of the mobile computing device to display the item selected for purchase in the payment application.
Per claim 36, the claim recites “wherein the redirect command further causes the processor of the mobile computing device to autofill shipping data in the electronic wallet system
”.  The specification fails to disclose that a redirect command causes the processor of the mobile computing device to autofill shipping data in the electronic wallet system.
Further, the dependent claims are also rejected as being dependent on the above claims.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,
Claim 21 recites “send a redirect command to a processor of the mobile computing device in response to the selection of the URL, wherein the redirect command causes the processor of the mobile computing device to:…”.  Claim 21 is directed to a system comprising: a processor, input-output circuit, and memory.  It is unclear whether the mobile computing device is part of the system of claim 21 which makes the scope of the claim unclear.  
Claim 22 recites “sign into the payment application for the electronic wallet system” (emphasis added).  There is a lack of antecedent basis for “the electronic wallet system” in the claim.  
Further claim 22 recites “in response to an acceptable message being received from the further URL, store that the mobile number is verified as being related to the electronic wallet system” (emphasis added).  There is a lack of antecedent basis for “the electronic wallet system” in the claim.  
Claim 25 recites “wherein the redirect command further causes the processor of the mobile computing device to remotely store payment details for the transaction and access the electronic wallet system to display and complete the transaction” (emphasis added).  There is a lack of antecedent basis for “the electronic wallet system” in the claim.  
the electronic wallet system” (emphasis added).  There is a lack of antecedent basis for “the electronic wallet system” in the claim.  
Claim 28 recites “wherein the redirect command further causes the processor of the mobile computing device to communicate the payment token from the electronic wallet system to the merchant” (emphasis added).  There is a lack of antecedent basis for “the electronic wallet system” in the claim.  
Claim 31 recites “wherein the redirect command further causes the processor of the mobile computing device to link the URL to the electronic wallet system wherein the electronic wallet system is pre-populated with the Store/Merchant ID and the details for the item selected for purchase” (emphasis added).  There is a lack of antecedent basis for “the electronic wallet system” in the claim.  
Claim 36 recites “wherein the redirect command further causes the processor of the mobile computing device to autofill shipping data in the electronic wallet system” (emphasis added).  There is a lack of antecedent basis for “the electronic wallet system” in the claim.  
Further the dependent claims are also rejected as being dependent on the above claims.  

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 23, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 38, and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20160371686 A1 (“Metral”) and US 20160323269 A1 (“Zaheer”) and US 20130110658 A1 (“Lyman”) and US 20120330769 A1 (“Arceo”).

Per claims 21 and 41, Metral discloses a system and method comprising:
a processor (e.g. processor) (Section [0033]-[0034]);
an input-output circuit (e.g. communication interface) (Section [0033]-[0034]);
a memory (e.g. memory) in communication with the processor and the input-output circuit, the memory storing instructions that when executed by the processor, cause the processor to: (Section [0033]-[0034]);
receive an electronic message (e.g. client request) from a mobile communication server that is communicably coupled to a mobile computing device (e.g. client device), the electronic message comprising: 1) a mobile number (e.g. phone number) corresponding to the mobile computing device and a mobile wallet account of the electronic wallet application, 2) an indicator corresponding to an item (e.g. one or more items) selected for purchase, and 3) a merchant identifier (Section [0031] and [0067]);  Note: the limitation “the electronic message comprising… 2) an indicator corresponding to an item selected for purchase, and 3) a merchant identifier” does not distinguish over the prior art because it is describing the message data which does not affect the functions of the system in a manipulative sense.  In other words, the functions of the system are performed the same way regardless of the indicator and the identifier. 
use the mobile number (e.g. phone number) to communicate an electronic response message (e.g. electronic message) to the mobile computing device (e.g. user device), the response message comprising a URL (e.g. URL link) to an electronic wallet application (e.g. payment app) configured on the mobile computing device, the URL including payment (e.g. purchase) details… (Section [0027], [0064], and [0065]);
receive a selection of the URL (e.g. URL link) (Section [0065]);
send a redirect command to a processor of the mobile computing device in response to the selection of the URL (e.g. URL link), wherein the redirect command causes the processer of the mobile computing device (e.g. user device) to: redirect a browser of the mobile computing device to open the electronic wallet application configured on the mobile computing device and thereby enable creation of a transaction in the electronic wallet application using the payment details (e.g. operations further comprising enabling the user device to initiate a payment app through the transmitted link such as a uniform resource locator (URL link.  The payment app may be an app that allows the user to purchase items through the user account with a payment provider) (Section [0063]-[0065]);
use the payment details (e.g. user request to purchase one or more items) to create the transaction in the electronic wallet application (e.g. payment app) (Section [0063]-[0065]);
authenticate the payment details in the URL through the mobile wallet account (e.g. user data received from the user device may include biometric data password and/or Pin number) (Section [0064]-[0065]).

Although Metral discloses using a mobile number to send a URL with payment details to a client device and then using the URL to open a payment application on the client device, wherein payment details comprise an APP-ID corresponding to the electronic wallet application for verifying the validity of the electronic wallet application configured on the mobile computing device; verify the validity of the electronic wallet application using the APP-ID from the payment details of the URL.  However Zaheer, in analogous art of mobile device communication, discloses:
…wherein payment details comprise an APP-ID (e.g. app ID) corresponding to the electronic wallet application (e.g. app) of the electronic wallet system for verifying the validity of the electronic wallet application configured on the mobile computing device (e.g. validate the app ID) (Section [0015]-[0017]); 
verify the validity of the electronic wallet application using the APP-ID from the payment details of the URL (e.g. validate the app ID) (Section [0015]-[0017]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the payment application URL of Metral to include an APP-ID for verifying the validity of the payment application, as taught by Zaheer, in order to increase the security of the payment system in Metral.

Although Metral/Zaheer discloses a URL that opens a payment application and verifying the validity of the payment application using an APP-ID, Metral/Zaheer does not specifically disclose upon successful verification of the payment application using the APP-ID and authentication of the payment details in the URL through the mobile wallet account: receive a payment token from a token server.  However Lyman, in analogous art of electronic transactions, discloses:
upon successful verification of the payment application using the APP-ID and authentication of the payment details in the URL through the mobile wallet account: receive a payment token (e.g. token) from a token server (e.g. mobile wallet registry system) (Section [0027]-[0036] and Figs. 3 and 4a). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the electronic payment system/process of Metral/Zaheer to include the use of payment tokens for performing the payment, as taught by Lyman, in order to increase the security of the payment system (see Lyman Section [0002]).

Although Metral/Zaheer/Lyman discloses requesting and receiving payment tokens for transactions, Metra/Zaheer/Lyman does not specifically disclose communicate the payment token through an API to a merchant server for verification to complete the transaction.  However Arceo, in analogous art of electronic transactions, discloses:
communicate the payment token (e.g. order transaction information) through an API (e.g. merchant API) to a merchant server (e.g. merchant system) for verification to complete the transaction (Section [1396]-[1406]). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the Merchant API of Arceo for the merchant communication of Metral/Zaheer/Lyman.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Note: For claim 21, the limitations “wherein the redirect command causes the processor of the mobile computing device to: redirect a browser…; use the payment details…; authenticate the payment details…; verify the validity of the electronic wallet application…; receive a payment token…; communicate the payment token through an API…” do not distinguish over the prior art because they are describing the functions of the mobile computing device which is outside the scope of the claim that is directed to the functions of a server system that includes a processor, input-output circuit, and memory.  The functions of the mobile computing device is the intended result of the server system sending a redirect command to the mobile computing device.

Per claim 23, Metral/Zaheer/Lyman/Arceo discloses all of the limitations of claim 1 above.  Metral further discloses wherein the payment details further include a Store/Merchant-ID and details for the item selected for purchase (e.g. "Transaction Details." For example, by selecting "Transaction Details," the I/O interface 804 may provide transactional information for purchasing the one or more items 812 with the user account 806 including, for example, credit card information and/or account balance information stored with the user account 806 that may be used to purchase the one or more items 812 and/or the cost to purchase the one or more items 812, among other details) (Section [0093]).  Note: the limitation “wherein the payment details further include a Store/Merchant-ID and details for the item selected for purchase” does not distinguish over the prior art because it is describing the payment details which does not affect the functions of the system in a manipulative sense.  

Per claim 26, Metral/Zaheer/Lyman/Arceo teaches all of the limitations of claim 21 above.  Lyman further discloses wherein the redirect command further causes the processor of the mobile computing device to use the payment token (e.g. token) as part of the electronic wallet system (Section [0027]-[0036] and FIGs 3 and 4A).  Note: the limitation “wherein the redirect command further causes the processor of the mobile computing device to use the payment token as part of the electronic wallet system” does not distinguish over the prior art because it is describing the functions of the mobile computing device which is outside the scope of the claim that is directed to a system comprising a processor, input-output circuit, and memory.  The intended use of the redirect command by the mobile computing device does not affect the functions of the system.  

Per claim 27, Metral/Zaheer/Lyman/Arceo teaches all of the limitations of claim 26 above.  Lyman further discloses the payment token is provided by a payment provider (e.g. mobile wallet registry system) (Section [0027]-[0036] and FIGs 3 and 4A).

Per claim 28, Metral/Zaheer/Lyman/Arceo teaches all of the limitations of claim 26 above.  Lyman further discloses wherein the redirect command further causes the processor of the mobile computing device to communicate the payment token from the electronic wallet system (e.g. sponsor application) to the merchant (e.g. merchant POS) (Section [0027]-[0036] and FIGs 3 and 4A).  Note: the limitation “wherein the redirect command further causes the processor of the mobile computing device to communicate the payment token form the electronic wallet system to the merchant” does not distinguish over the prior art because it is describing the functions of the mobile computing device which is outside the scope of the claim that is directed 


Per claim 29, Metral/Zaheer/Lyman/Arceo teaches all of the limitations of claim 26 above.  Lyman further discloses wherein the redirect command further causes the processor of the mobile computing device to communicate the payment token from the merchant (e.g. merchant POS) to the payment provider (e.g. payment gateway module) for verification (Section [0027]-[0036] and FIGs 3 and 4A).  Note: the limitation “wherein the redirect command further causes the processor of the mobile computing device to communicate the payment token from the merchant to the payment provider for verification” does not distinguish over the prior art because it is describing the functions of the mobile computing device which is outside the scope of the claim that is directed to a system comprising a processor, input-output circuit, and memory.  The intended use of the redirect command by the mobile computing device does not affect the functions of the system.  

Per claim 30, Metral/Zaheer/Lyman/Arceo disclose all of the limitations of claim 21 above.  Metral further discloses:
wherein the redirect command further causes the processor of the mobile computing device to communicate the URL (e.g. URL Link) using an email address (e.g. email) (Section [0027]).

Per claim 31, Metral/Zaheer/Lyman/Arceo discloses all of the limitations of claim 23 above.  Metral further discloses wherein the redirect command further causes the processor of the mobile computing device to link the URL to the electronic wallet system wherein the electronic wallet system is pre-populated with the Store/Merchant ID and the details for the item selected for purchase (e.g. various details of the user request 410 may be viewed such as, for example, descriptions of items 1 and 2 (e.g., size, dimensions, length, and/or width), the cost to purchase items 1 and 2, among additional details associated with purchasing items 1 and 2) (Section [0070]).  Note: the limitation “wherein the redirect command further causes the processor of the mobile computing device to link the URL to the electronic wallet system wherein the electronic wallet system is pre-populated with the Store/Merchant ID and the details for the item selected for purchase” does not distinguish over the prior art because it is describing the functions of the mobile computing device which is outside the scope of the claim that is directed to a system comprising a processor, input-output circuit, and memory.  The intended use of the redirect command by the mobile computing device does not affect the functions of the system.  

Per claim 32, Metral/Zaheer/Lyman/Arceo discloses all of the limitations of claim 1 above.  Metral further discloses wherein the redirect command further causes the processor of the mobile computing device to select the item for purchase and receive the merchant identifier from a merchant web site or a merchant application (e.g. various details of the user request 410 may be viewed such as, for example, descriptions of items 1 and 2 (e.g., size, dimensions, length, and/or width), the cost to purchase items 1 and 2, among additional details associated with purchasing items 1 and 2) (Section [0070]).  Note: the limitation “wherein the redirect command further causes the processor of the mobile computing device to select the item for purchase and receive the merchant identifier from a merchant web site or a merchant application” does not 

Per claim 33, Metral/Zaheer/Lyman/Arceo teaches all of the limitations of claim 21 above.  Lyman further discloses wherein the APP-ID (e.g. wallet identifier) comprises a Team ID and a bundle ID search string (Section [0005]).  Note: the limitation “the APP-ID comprises a Team ID and a bundle ID search string does not hold patentable weight as written because it is describing data and does not affect the functions of the system in a manipulative sense.   

Per claim 34, Metral/Zaheer/Lyman/Arceo teaches all of the limitations of claim 21 above.  Lyman further discloses wherein the redirect command further causes the processor of the mobile computing device to use a Store/Merchant-ID (e.g. merchant ID) to determine where to transfer funds (Section [0059]).  Note: the limitation “wherein the redirect command further causes the processor of the mobile computing device to use a Store/Merchant-ID to determine where to transfer funds” does not distinguish over the prior art because it is describing the functions of the mobile computing device which is outside the scope of the claim that is directed to a system comprising a processor, input-output circuit, and memory.  The intended use of the redirect command by the mobile computing device does not affect the functions of the system.  


Per claim 35, Metral/Zaheer/Lyman/Arceo discloses all of the limitations of claim 1 above.  Metral further discloses wherein the redirect command further causes the processor of the mobile computing device to display the item selected for purchase in the payment application (e.g. various details of the user request 410 may be viewed such as, for example, descriptions of items 1 and 2 (e.g., size, dimensions, length, and/or width), the cost to purchase items 1 and 2, among additional details associated with purchasing items 1 and 2) (Section [0070]).  Note: the limitation “wherein the redirect command further causes the processor of the mobile computing device to display the item selected for purchase in the payment application” does not distinguish over the prior art because it is describing the functions of the mobile computing device which is outside the scope of the claim that is directed to a system comprising a processor, input-output circuit, and memory.  The intended use of the redirect command by the mobile computing device does not affect the functions of the system.  

Per claim 36, Metral/Zaheer/Lyman/Arceo discloses all of the limitations of claim 21 above.  Metral further discloses wherein the redirect command further causes the processor of the mobile computing device to autofill shipping data (e.g. additional details associated with purchasing items 1 and 2) in the electronic wallet system (Section [0070]).  Note: the limitation “wherein the redirect command further causes the processor of the mobile computing device to autofill shipping data in the electronic wallet system” does not distinguish over the prior art because it is describing the functions of the mobile computing device which is outside the scope of the claim that is directed to a system comprising a processor, input-output circuit, and memory.  The intended use of the redirect command by the mobile computing device does not affect the functions of the system.  

Per claim 38, Metral/Zaheer/Lyman/Arceo teaches all of the limitations of claim 21 above.  Lyman further discloses receive a PIN; compare the PIN to a stored PIN for the account; in response to the received PIN matching the stored PIN approving the transaction; in response to the received PIN not matching the stored PIN, denying the transaction (e.g. sponsor applications may, for example, require additional security characteristics such as user authentication requiring a user password, challenge question/response, account information, biometric verification, a PIN, and/or the like) (Section [0019] and [0045]). 

Claims 22 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Metral/Zaheer/Lyman/Arceo, as applied to claims 21 and 41 above, in further view of US 9948627 B1 (“Cassar”).

Per claim 22, Metral further discloses:
sign into (e.g. login) the payment application for the electronic wallet system (Section [0048]); 
verify authorization to use the payment application (e.g. A user may be required to provide a login, a password, a code, an encryption key, authentication data, biometric data, and/or other types of data to gain access the account) (Section [0048]).  
Metral/Zaheer/Lyman/Arceo do not specifically disclose receive a mobile number; communicate a test message to the mobile number wherein the test message comprises a further URL; in response to an acceptable messaging being received from the further URL, store that the mobile number is verified as being related to the electronic wallet system.  However Cassar, in analogous art of secure electronic delivery system, discloses:
receive a mobile number (e.g. recipient information) (Column 4, LN 34-67); 
communicate a test message (e.g. authorization message) to the mobile number wherein the test message comprises a further URL (e.g. verification link) (Column 4, LN 34-67); 
in response to an acceptable messaging being received from the further URL, store that the mobile number is verified as being related to the electronic wallet system (e.g. the system validates the identity of the recipient at the time the recipient accesses the verification link) (Column 4, LN 34-67).
It would have been obvious to one of ordinary skill in the art to include in the transaction system of Metral/Zaheer/Lyman/Arceo the use of a test message to verify the users mobile device as taught by Cassar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, one of ordinary skill in the art would be motivated to combine the use of a test message to verify the user’s mobile device to the system of Metral/Zaheer/Lyman/Arceo in order to improve the security of the user when using the electronic wallet system. 

Per claim 42, Metral further discloses:
sign into (e.g. login) the electronic wallet application (Section [0048]); 
verify authorization to use the electronic wallet application (e.g. A user may be required to provide a login, a password, a code, an encryption key, authentication data, biometric data, and/or other types of data to gain access the account) (Section [0048]).
wherein the payment details further include a Store/Merchant-ID and details for the item selected for purchase (e.g. various details of the user request 410 may be viewed such as, for example, descriptions of items 1 and 2 (e.g., size, dimensions, length, and/or width), the cost to purchase items 1 and 2, among additional details associated with purchasing items 1 and 2) (Section [0070]).  Note: the limitation “wherein the payment details further include a Store/Merchant-ID and details for the item selected for purchase” does not distinguish over the prior art because it is describing the payment details which does not affect the steps of the method in a manipulative sense.
Metral/Zaheer/Lyman/Arceo do not specifically disclose receive a mobile number; communicate a test message to the mobile number wherein the test message comprises a further URL; in response to an acceptable messaging being received from the further URL, store that the mobile number is verified as being related to the mobile payment system.  However Cassar, in analogous art of secure electronic delivery system, discloses:
receive a mobile number (e.g. recipient information) (Column 4, LN 34-67); 
communicate a test message (e.g. authorization message) to the mobile number wherein the test message comprises a further URL (e.g. verification link) (Column 4, LN 34-67); 
in response to an acceptable messaging being received from the further URL, store that the mobile number is verified as being related to the mobile payment system (e.g. the system validates the identity of the recipient at the time the recipient accesses the verification link) (Column 4, LN 34-67).
It would have been obvious to one of ordinary skill in the art to include in the transaction system of Metral/Zaheer/Lyman/Arceo the use of a test message to verify the users mobile device as taught by Cassar since the claimed invention is merely a combination of old elements, . 

Claims 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Metral/Zaheer/Lyman/Arceo, as applied to claim 21 above, in further view of US 20170098208 A1 (“Argyopoulos”).

Per claim 24, Metral/Zaheer/Lyman/Arceo do not specifically disclose the URL contains the payment details and the payment details are utilized by the payment application.  However Argyopoulos, in analogous art of enabling payments, discloses:
the URL contains the payment details and the payment details are utilized by the payment application (e.g. includes a URL for initiating a payment which can be made, for example, via a payment processor) (Section [0219]-[0220]).  Note: the limitation “wherein the URL contains the payment details and the payment details are utilized by the electronic wallet application” does not distinguish over the prior art because it is describing the URL data which does not affect the functions of the system in a manipulative sense.  Further the use of the URL by the electronic wallet application does not distinguish over the prior art because the electronic wallet application is not part of the system and is therefore outside the scope of the claims.  
It would have been obvious to one of ordinary skill in the art to include in the transaction system of Metral/Zaheer/Lyman/Arceo the use of a URL to perform a payment as taught by  

Per claim 25, Metral/Zaheer/Lyman/Arceo do not specifically disclose wherein the redirect command further causes the processor of the mobile computing device to remotely store payment details for the transaction and access the electronic wallet system to display and complete the transaction.  However Argyopoulos further discloses wherein the processor is further programmed to remotely store payment details for the transaction and access the electronic wallet system (e.g. passbook application) to display and complete the transaction (Section [0219]-[0220]).  Note: the limitation “wherein the redirect command further causes the processor of the mobile computing device to remotely store payment details for the transaction and access the electronic wallet system to display and complete the transaction” does not distinguish over the prior art because it is describing the functions of the mobile computing device which is outside the scope of the claim that is directed to a system comprising a processor, input-output circuit, and memory.  The intended use of the redirect command by the mobile computing device does not affect the functions of the system.
The motivation to combine Argyopoulos with Metral/Zaheer/Lyman/Arceo is disclosed above in the examination of claim 24.  

Claim 37 is rejected under 35 U.S.C. 103(a) as being unpatentable over Metral/Zaheer/Lyman/Arceo, as applied to claim 21 above, in further view of US 20140294253 A1 (“Bohne”).

Per claim 37, Metral/Zaheer/Lyman/Arceo do not specifically disclose receive a bio identification; compare the received bio identification to a stored bio identification; if the received bio identification is scored over a threshold, the processor is further configured to approve the transaction; if the received bio identification is scored under a threshold, the processor is further configured to deny the transaction.  However Bohne, in analogous art of biometric authentication, discloses:
receive a bio identification (e.g. biometric data of an iris of an eye); compare the received bio identification to a stored bio identification (e.g. determining a confidence score on the basis of the local densities of similarities between the two compared iris images); if the received bio identification is scored over a threshold, the processor is further configured to approve the transaction (e.g. deciding, depending on the value of the confidence score, whether or not the two iris images are from the same iris); if the received bio identification is scored under a threshold, the processor is further configured to deny the transaction (e.g. deciding, depending on the value of the confidence score, whether or not the two iris images are from the same iris) (Abstract and Section [0047]-[0074]).  Note: the limitation “receive a bio identification; compare the received bio identification to a stored bio identification; if the received bio identification is scored over a threshold, the processor is further configured to approve the transaction; if the received bio identification is scored under a threshold, the ” does not distinguish over the prior art because it is describing the functions of the mobile computing device which is outside the scope of the claims that are directed to the functions of a system that comprises a processor, input-output circuit, and memory.  
It would have been obvious to one of ordinary skill in the art to include in the transaction system of Metral/Zaheer/Lyman/Arceo the use of biometric authentication as taught by Bohne to authenticate the transaction of Metral/Zaheer/Lyman/Arceo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, the motivation to combine the use of biometric authentication to the system of Metral/Zaheer/Lyman/Arceo is to increase the security of transactions since biometric authentication is harder to spoof.   

Non-Statutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 and 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 1-17 of U.S. Patent No. 10489777.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in U.S. Patent No. 10489777 discloses the same functions/steps of the claims in the pending application.  The independent claims of U.S. Patent No. 10489777 recite substantially similar 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685